DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the RCE of 10/1/2021. Accordingly, Claims 1-7 and 13-25 are currently pending in the application. 

Claim Objections
Claims 6 and 21 is objected to because of the following informalities:  
Claim 6 recites “long term evolution network node equipment”. Examiner believes “a” should be added before such limitation. 
Claim 21 recites “network equipment” in line 9. Examiner believes “a” should be added before such limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 4, 7, 21, 22, 23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 3 recites the limitation of “integrated backhaul mobile terminal”. It is however unclear on if “integrated backhaul mobile terminal” is referring to “an integrated access backhaul mobile terminal” of claim 2 in which claim 3 depends on. 
Dependent Claim 4 recites the limitation “tunneling, by the network equipment, packet data from the core network equipment to a long term air interface of the second intermediate network node equipment”. Is it unclear on what is meant by such limitation and unclear on the relationship between “the network equipment” and “the second intermediate network node equipment” with respects to “tunneling, by the network equipment”.
Dependent claim 7 recites the limitation “multiplexing, by the network equipment” the first data with second data, received from the second intermediate network node equipment”. It is unclear on what is meant by such limitation as independent claim 1 recites “receiving, by the network equipment, a transmission of data directed to the user equipment via the internet protocol tunnel, wherein the transmission is received via an intermediate network node equipment” and dependent claim 2 recites “a second intermediate network node equipment in communication with the first intermediate network node equipment”. Thus it is unclear on the relationship of the network equipment, the first intermediate network node equipment, and second intermediate 
Independent claim 21, recites the limitation “A system” and the limitation of “network equipment”. It is unclear on if “network equipment” correlates to “A system” or is a different/separate device or devices. 
Dependent claim 22 recites “wherein the assigning is performed during an initialization procedure of a mobile terminal an integrated access backhaul node”. It is however unclear on what is meant by such limitation with respects to “the assigning” as independent claim 21 amends “assigning” to “receiving” and what is meant by “a mobile terminal an integrated access backhaul node”. It is noted that during an interview with Applicant on 1/5/2022, Applicant has indicated “assigning” should be interpreted as “receiving”. 
Dependent claim 23 recites “in response to the assigning, mapping an internet protocol stream from a second network node equipment to a radio link control backhaul channel”. It is however unclear on what is meant by such limitation with respects to “the assigning” as independent claim 21 amends “assigning” to “receiving” and what is meant by the limitation “mapping an internet protocol stream from a second network node equipment to a radio link control backhaul channel” with respects to the subject matter of independent claim 21. In other words, it is unclear on the relationship of “a second network node equipment” with respects to “A system and/or network equipment” of independent claim 21. It is noted that during an interview with Applicant on 1/5/2022, Applicant has indicated “assigning” should be interpreted as “receiving”.
Claim 25 recites “in response to assigning”. It is however unclear on what is meant by such limitation with respects to “in response to assigning” as independent claim 21 amends “assigning” to “receiving”. It is noted that during an interview with Applicant on 1/5/2022, Applicant has indicated “assigning” should be interpreted as “receiving”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-7, 13-21, 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Study on Integrated Access and Backhaul", 3GPP TR 38.874 V0.5.0, (2018-10), pp. 1-78, in view of Mildh et al. (US 2020/0120725), hereinafter referred to as TR 38.874 and Mildh.

Regarding claim 1, 13, 15, 16, 20, 21, TR 38.874 discloses a method, comprising:
	receiving, by a network equipment (IAB node that supports wireless access to UEs and wirelessly backhauls the access traffic, 3.1 and figure 6.1.1-1), identification data, associated with a user equipment, for a core network equipment, wherein the identification data comprises user equipment identification data and user equipment bearer identification data (information to be carried on the adaptation layer header. This may include: UE-bearer-specific Id, UE-specific Id and IAB nodes will use the identifiers carried via Adapt  to ensure QoS treatment and to decide which hop a packet should be sent to and UE’s access IAB node would then map Adapt information (e.g. UE-specific ID, UE-bearer specific ID) into the corresponding C-RNTI and LCID. The IAB Donor DU may also need to map Adapt information into the F1-U GTP-U TEID used between Donor DU and Donor CU and UE-bearer-specific Id, UE-specific Id, Route Id, or IAB-node/IAB-donor address may be used (in combination or individually) to route the PDU across the wireless backhaul topology, 8.2.2 page 22-23 and 8.2.5 page 33);
	based on the user equipment identification data and the user equipment bearer identification data (UE-bearer-specific Id, UE-specific Id, Route Id, or IAB-node/IAB-donor address may be used (in combination or individually) to route the PDU across the wireless backhaul topology, 8.2.2 page 22-23 and 8.2.5 page 33) establishing, by the network equipment, an internet protocol tunnel between the network equipment and the core network equipment (Hop-by-hop forwarding across intermediate node uses GTP-U/UDP/IP/PDCP nested tunneling and packets are forwarded through the IAB topology based on the IP packet header (e.g: GTP tunnel destination IP address)  and the routing of UE’s N3 packets across intermediate IAB nodes and DgNB is IP layer based and In case PDU-session type is Ethernet, an IP layer can be established on top. In this manner, each IAB node obtains IP-connectivity to the wireline backhaul network, 6.2.2 and 8.4.2 and 6.4.1.1 and 6.3.1.2 and 6.4.1.3 and figures 6.1.1-1, 6.3.1-2, 6.4.1-1, 6.4.1-2, 6.4.1-3, 8.2.2);
receiving, by the network equipment, a transmission of data directed to a user equipment via the internet protocol tunnel, wherein the transmission is received via an intermediate network node equipment (each IAB-node further supports a routing function to forward data between PDU-sessions of adjacent link. This creates a forwarding plane across the wireless backhaul and downlink IAB node transmissions (i.e. transmissions on backhaul links from an IAB node to child IAB-nodes served by the IAB node and transmissions on access links from an IAB node to UEs served by the IAB node, 6.4.1.1 and 6.2.2 and 7.3.1 and 8.2.6 and 9.2) that is associated with a first radio access technology (over NR backhaul links (correlating to first radio access technology) and LTE access over NR-backhaul , 5.1.3 and 5.1.4 and figures 6.1.1-1, 6.3.1-2, 6.4.1-1, 6.4.1-2, 6.4.1-3) and
in response to receiving the transmission, transmitting, by the network equipment, the data to the user equipment (at each hop a full gNB is used to serve both users and downstream IAB Node MTs and transmissions on access links from an IAB node to UEs served by the IAB node, 8.5.1 and 6.4.1.1 and 6.2.2 and 7.3.1 and 8.2.6 and 9.2) via a second radio access technology different from the first radio access technology (NR-backhauling of LTE-access and legacy LTE UEs can transparently connect to an IAB node via LTE in case IAB supports backhauling of LTE access (correlating to a second radio access technology), 5.1.3 and 5.1.4 and figure 6.1.1-1).
TR 38.874 however fails to disclose a network equipment comprising a processor. However in a similar field of endeavor, Mildh discloses a network equipment comprising a processor (computer-executable instructions that, when executed by a processor of an IAB node, configure the node to perform operations, [0031]).   It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having a network equipment such as IAB comprise a processor and memory as disclosed by Mildh into the method of 

	                                                                                                                                                                                                                                                                                                                                                                                                 Regarding claim 2, 14, TR 38.874 discloses wherein the intermediate network node equipment is a first intermediate network node equipment, and wherein a second intermediate network node equipment in communication with the first intermediate network node equipment comprises an integrated access backhaul mobile terminal (figures illustrating plurality of IAB nodes, 3.1 and 6.3 and 6.4 and figures 6.1.1-1, 6.3.1-2, 6.4.1-1, 6.4.1-2, 6.4.1-3).
Regarding claim 3, 18, TR 38.874 discloses further comprising: establishing, by the network equipment, a digital radio bearer between the core network device and integrated backhaul mobile terminal (DRBs to the BH RLC-Channel and each data block transmitted in the BH RLC channel needs to contain an identifier of the UE, DRB, and/or IAB it is associated with and DRBs on backhaul links, 8.2.4.1 and 8.5.2).
Regarding claim 4, 17, TR 38.874 discloses further comprising: tunneling, by the network equipment, packet data from the core network equipment to a long-term evolution air interface of the second intermediate network node equipment (NR-backhauling of LTE-access and legacy LTE UEs can transparently connect to an IAB node via LTE in case IAB supports backhauling of LTE access, 5.1.3 and 5.1.4  and 6.3 and 6.4 and figure 6.1.1-1, 6.3.1-2, 6.4.1-1, 6.4.1-2, 6.4.1-3).
(DRBs to the BH RLC-Channel and each data block transmitted in the BH RLC channel needs to contain an identifier of the UE, DRB, and/or IAB it is associated with and DRBs on backhaul links, 8.2.4.1 and 8.5.2 and 6.3 and 6.4 and figure 6.1.1-1, 6.3.1-2, 6.4.1-1, 6.4.1-2, 6.4.1-3).
Regarding claim 6, TR 38.874 discloses wherein the second intermediate network node equipment is long-term evolution network node equipment that communicates according to a long term evolution network communication protocol (NR-backhauling of LTE-access and legacy LTE UEs can transparently connect to an IAB node via LTE in case IAB supports backhauling of LTE access, 5.1.3 and 5.1.4 and 6.3 and 6.4 and figure 6.1.1-1, 6.3.1-2, 6.4.1-1, 6.4.1-2, 6.4.1-3).
Regarding claim 7, TR 38.874 discloses wherein the data is first data, and further comprising:  multiplexing, by the network equipment, the first data with second data, received from the second intermediate network node equipment (mechanisms to efficiently multiplex access and backhaul links (for both DL and UL transmissions) and IAB supports TDM, FDM, and SDM between access and backhaul links, section 4 and 7.3.2 and 8.2.4.1 and 6.3 and 6.4 and 8.2.5).
Regarding claim 19, TR 38.874 discloses wherein the data comprises configuration data that facilitates management of a quality of service for the user equipment (Control and User plane procedures, including handling of QoS, for supporting forwarding of traffic across via one or more multiple backhaul links and QoS enforcement by the scheduler on DL and UL on the wireless backhaul link and IAB nodes will use identifiers carried via Adapt to ensure QoS treatment, section 4 and 8.2.2 and 8.2.4 and 8.2.6 and 7.3.1).
Regarding claim 25, TR 38.874 discloses in response to assigning an internet protocol address to a first network node equipment, routing internet protocol data to the core network equipment in accordance with the internet protocol address (The IAB-nodes’ IP address may further be used for routing on the wireless backhaul and IP address assignment to the IAB node could be used based IPv6 Neighbor Discovery Protocol and The new IP address can be obtained in the same manner as during IAB-node setup, 8.2.2 page 23 and 8.3.4 page 39 and 8.4.2 page 44 and 9.7.6 page 62)
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TR 38.874 in view of Mildh, in further view of Chen et al. (US 2021/0168646).

Regarding claim 22, TR 38.874 and Mildh fails to disclose wherein the assigning is performed during an initialization procedure of a mobile terminal an integrated access backhaul node. TR 38.874 however discloses an IAB can follow the same initial access procedure as an UE in order to initially set up a connection (7.2.1). In a similar field of endeavor, Chen discloses the assigning is performed during an initialization procedure of a mobile terminal an integrated access backhaul node (the donor CU sends a UE context setup inquiry message (correlating to initialization procedure) to the donor DU and each IAB node…the UE context setup inquiry message contains the DRBs that need to be setup…for each QoS flow/UE data bearer mapped to each of the DRBs, it further contains the QoS parameters, the UE ID, and/or UE bearer ID, [0038]-[0039] and [0050] and [0041]-[0042] and claim 2 page 13). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving/assigning data such as UE ID and UE bearer ID during a setup/initialization procedure as disclosed by Chen into the method of forwarding comprising IAB nodes and identification data such as UE-bearer-specific Id and UE-specific Id as disclosed by TR 38.874 and Mildh in order to improve the system and properly perform bearer management and setup for communicating of data. 

Regarding claim 23, TR 38.874 discloses in response to the assigning, mapping an internet protocol stream from a second network node equipment to a radio link control backhaul channel (mapping of UE user-plane to backhaul RLC channels and UE-bearer-to-BH-Channel mapping and based on PDU-session type, this forwarding plane supports IP, 8.2.2 page 22 and 8.2.4.1 and figure 8.2.4.1-1 and figure 8.2.4.1-2 and 6.4.1.1).

Regarding claim 24, TR 38.874 discloses wherein the mapping is based on a quality of service scheduling priority associated with long term evolution data traffic of the internet protocol stream (UE bearers with same QoS profile could be aggregated to one backhaul RLC channel for this purpose and UE-bearers with same QoS profile could be treated with the same priority by the scheduler and several UE DRBs are multiplexed onto a single BH RLC channel based on specific parameters such as bearer QoS profile and apply appropriate QoS differentiation among QoS profiles and UE traffic with different QoS requirements may be differentiated via QFI markings within a PDU session, 8.2.2 page 24 and 8.2.4.1 and figure 8.2.4.1-1 and figure 8.2.4.1-2 and 8.2.4.2 page 27 and 8.4.2 page 44). It should be noted that Application Specification states “This mapping can also be based on a specific QoS profile or scheduling priority for the LTE traffic” ([0073]). 

	
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampel et al. (US 2019/0289616) disclosing the traffic priority indicator may refer to a QoS class identifier (QCI), a QoS flow identifier (QFI), or a 5G QoS indicator (5QI) ([0113]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473